1 Reported in 234 N.W. 688.
Plaintiff appealed from an order denying his motion for a new trial.
The action is for the specific performance of an alleged contract for deed. Plaintiff attacks a finding of the trial court to the effect that the alleged contract was incomplete and therefore unenforceable. This and numerous other assignments of error are not here considered since they avail plaintiff nothing because of either of two other findings of the trial court which are sustained by the evidence. One of these findings is that the plaintiff procured the contract by fraud; the other is that plaintiff is insolvent and is financially unable to perform the contract on his own part.
Affirmed. *Page 434